Citation Nr: 0734217	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-21 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post operative left 
upper lobe lobectomy as secondary to a service-connected 
fungal infection.

2.  Entitlement to compensation under 38 C.F.R. § 1151 for 
residuals of left upper lobe lobectomy.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and September 2006 
rating decisions of the Winston-Salem, North Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a September 2004 rating decision, the RO denied the 
veteran's request to reopen his claim for service connection 
for post operative left upper lobe lobectomy as secondary to 
a service-connected fungal infection.  In a September 2006 
rating decision, the RO denied the veteran's claim to 
entitlement to compensation under 38 C.F.R. § 1151 for 
residuals of left upper lobe lobectomy.

The issue of entitlement to compensation under 38 C.F.R. 
§ 1151 for residuals of left upper lobe lobectomy is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A June 2002 Board decision denied the veteran's claim for 
service connection for the residuals of a left upper lobe 
lobectomy on the bases that there was no relationship between 
the lung condition and his military service and the lung 
condition was not caused or aggravated by the veteran's 
service-connected fungal infection.

2.  Evidence received since the June 2002 Board decision does 
not relate to an unestablished fact necessary to substantiate 
the claim seeking service connection for the residuals of a 
left upper lobe lobectomy, and does not raise a reasonable 
possibility of substantiating the claim. 



CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim for service connection for the residuals of a left 
upper lobe lobectomy is not reopened.  38 U.S.C.A. § 5108, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a new and material evidence claim 
must include (with some degree of specificity) notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Here, a May 2004 letter provided the veteran with VCAA notice 
pertaining to the issue on appeal; including of what was 
necessary to establish the underlying claim of service 
connection, and of his and VA's responsibilities for 
obtaining evidence.  It also advised him that he needed to 
submit new and material evidence to reopen his claim.  The 
Board's decision had provided him with specific and actual 
knowledge of the reasons for the denial.

The May 2004 letter specifically advised him that he needed 
to submit new evidence that must pertain to the reason why 
his claimed was previously denied.  As the veteran is shown 
to have been notified of what is necessary to reopen the 
claim of service connection for the residuals of a left upper 
lobe lobectomy, remanding the case for the RO to re-notify 
him of the requirements would serve no useful purpose, but 
would merely cause unnecessary delay in the administrative 
process.

The May 2004 letter also contained notice as to the elements 
required by Pelegrini.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date.  Since the claim to 
reopen is being denied, no rating is being given and no 
effective date is being set.  He is, therefore, not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

There was a timing deficiency with the May 2004 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

The May 2004 VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

With respect to the fourth element, the May 2004 VCAA letter 
contained a notation that the veteran should let VA know if 
there was any other evidence or information that he thought 
would support his claim.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal.

Thus, all required notice was given.

The duty to assist

Regarding the duty to assist, the veteran has not identified 
any pertinent evidence that is outstanding.  Notably, the 
duty to assist by arranging for a VA examination or obtaining 
a medical opinion does not attach until a previously denied 
claim is reopened. 38 C.F.R. § 3.159(c)(4)(iii).  VA has met 
its assistance obligations.  The veteran is not prejudiced by 
the Board's proceeding with appellate review. 


I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post operative left 
upper lobe lobectomy as secondary to a service connected 
fungal infection.

A June 2002 Board decision denied service connection for post 
operative left upper lobe lobectomy on the basis that there 
was no relationship between the veteran's service and his 
post operative left upper lobe lobectomy nor had it been 
aggravated by the service connected fungal infection of the 
hands and feet and onychomycosis of the fingernails and 
toenails.  Board decisions are final on the date of the date 
stamped on the face of the decision, unless the Chairman of 
the Board ordered reconsideration of the decision.  38 
U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C .F.R. § 
20.1100 (2007).

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108. 

In a February 2003 decision, the Board denied the veteran's 
motion for reconsideration.

The veteran filed an application to reopen his claim for 
service connection for post operative left upper lobe 
lobectomy April 2004.  

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, supra.

Evidence received since the June 2002 Board decision consists 
of VA and private treatment records dated subsequent to 2002, 
and statements from the veteran and his representative.  The 
veteran's statements repeat previously considered contentions 
that his post operative left upper lobe lobectomy was 
secondary to his service-connected fungal infection.

The treatment records documents the previously demonstrated 
lung fungal infection.

In a July 2006 letter, Dr. E.T. stated that there was no 
relationship to the veteran's lung fungal infection to his 
skin fungal infection acquired in service as Trichophyton was 
different from Crytococcus.  He concluded that it was 
unlikely that the veteran's Crytococcus was connected to his 
skin fungal infection from military service in Vietnam.

In an April 2007 letter, Dr. C.S. stated that the veteran had 
a left upper lobectomy in 1999.  Dr. C.S. stated that the 
veteran's nodules could have possibly been a result of that 
surgery.  

The unestablished element in the Boards decision was evidence 
linking a current disability to service or to the veteran's 
service-connected fungal infection of the hands and feet.

The newly received private records do not relate the 
veteran's lung fungal infection to his service-connected skin 
fungal infection.  In fact, Dr. E.T. specifically concluded 
that it was unlikely that the veteran's Crytococcus was 
connected to his skin fungal infection from military service 
in Vietnam.  Dr. C.S.'s statement did not address whether 
there was a relationship between the veteran's lung fungal 
infection and his service-connected skin fungal infection.  
Rather, it relates to the veteran's separate claim of 
entitlement to compensation under 38 C.F.R. § 1151 for 
residuals of left upper lobe lobectomy, which is addressed in 
the remand portion of this decision.  Therefore, this 
evidence is not material.

The veteran's contentions are not new and material because 
they were previously considered and rejected.  

No additional evidence received since the June 2002 Board 
decision relates to the unestablished facts needed to 
substantiate the service connection claim.  Consequently, the 
additional evidence received does not raise a reasonable 
possibility of substantiating the claim, and is not material.  
The claim is, therefore, not reopened.


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for post operative left upper 
lobe lobectomy as secondary to a service-connected fungal 
infection


REMAND

The RO denied service connection for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the residuals of left upper lobectomy in a September 2006 
rating determination.  In the veteran's November 2006 VA Form 
9, the veteran expressed disagreement or dissatisfaction with 
the September 2006 rating decision.  The Board finds this to 
serve as a notice of disagreement (NOD) with respect to the 
issue of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of left upper lobectomy.  
38 C.F.R. §§  20.200, 20.201.  However, a statement of the 
case has not yet been issued.  The Board is required to 
remand this issue for issuance of the statement of the case 
by the Agency of Original Jurisdiction (AOJ)  See Manlicon v. 
West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 19.29, 38 C.F.R. 
§ 19.26 (2007). 

Accordingly, the case is REMANDED for the following action:

Render a statement of the case on the 
issue of entitlement to service 
connection for entitlement to 
compensation under the provisions of 38 
U.S.C.A. § 1151 for the residuals of left 
upper lobectomy. The issue should be 
certified to the Board only if a timely 
substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER 
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


